DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to amendment filed on 11/21/2022. Applicant has amended to overcome the specification objection and claim objection. 

Response to Arguments
In response to Applicant’s argument in Remarks page 9, “Claim 2 recites the limitation “a detection unit”… applicant is unclear as to whether only this cited figure and two paragraphs are/will be relied upon by the examiner … applicant submits that the “detection unit” is explicitly and implicitly shown and described with respect to a number of figures and paragraphs of the specification. These includes, but are not limited to Figs. 11, 13-16 … and paragraphs [0200]-[0206].”
Examiner respectfully disagrees because figs. 11, 13-15 illustrates the detection unit as a black box. However, the designation of a black box to perform a corresponding function fails to qualify as adequate corresponding structure to support a hardware/structural embodiment of a limitation interpreted under 35 U.S.C. 112(f). Examiner clearly indicated that figure 16 illustrates the structure of the detection unit, thus figure 16 and corresponding description in the specification, including [0200-0206] is relied on upon for the interpretation of detection unit. 

Applicant further asserted on page 9, “claim 9 recites the limitation “a converting module”…applicant submits that at least paragraph [0018] of the specification and figure 16 as originally filed show and describe the “converting module”. Applicant submits that currently amended paragraphs [0201], [0204], and [0205] also describe the converting module”.

Examiner respectfully disagrees because paragraph [0018] merely repeats the claim language, and figure 16 merely illustrates the converting module as a black box, and as explained above, such illustration fails to qualify as adequate corresponding structure to support a hardware/structural embodiment of a limitation interpreted under 35 U.S.C. 112(f). The amended paragraphs [0201], [0204], and [0205] describe how the converting module works or the function of the converting module, but does not describe what the converting module is, such as any structure or implementation of the converting module. Therefore, the specification does not provide sufficient structure to perform the claimed function.

Applicant further asserted on page 10 regarding rejection under 35 U.S.C. 112(b), “claim 9 recites “a converting module”… applicant submits that paragraphs [0201], [0204], and [0205] amended herein provide structure that performs the function in the claim as supported at least by figure 16 and the rejection is therefore moot.” Applicant further asserted on page 11 regarding 112(a) rejection for claim 9.

Examiner respectfully disagrees as explained above.

In response to applicant’s argument on page 11-12 regarding 112(a) rejection, “claim 17 recited “wherein the second precision…according to the table, the symmetric quantization bits and the asymmetric quantization bits can be represented by symbols, such as X, Y, A, B, C, or D … For example, a bit with representation Y can be 3, 5, 7, or 9… applicant submits that based on the amendments to claim 17, the rejection is moot.”

Examiner respectfully disagrees because as amended in the claim and recited in the specification page 176-177, it is still unclear how quantizing two bits would represent more cases. Applicant’s representative provides an example of a bit with representation Y can be 3, 5, 7, or 9. It is unclear how a single bit can represent such state/number of 3, 5, 7, or 9, and therefore, the claim contain subject matter which was not describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the application was filed.

Applicant further asserted on page 12 regarding the double patenting, “Claims 1-20 have bene rejected … as patentably indistinct from claims 1-20 of application no 17/655,737, which was filed by the same applicant … applicant will be filing amendments to the claims in the ‘737 application that will render the provisional double patenting moot.”

Examiner respectfully disagrees because as of writing this office action, the application 17/655,737 has not been amended to render the provisional double patenting moot. Once the ‘737 application is amended, Examiner will reconsider.

In response to applicant’s argument regarding rejection under 101 on page 13-14, “Applicant submits that amended claim 15, as a whole, is directed to particular improvements in neural processing … specifically, accuracy is improved due to mode signal selection based on determination of whether an overflow or underflow has been caused. This provide a specific improvement over prior systems … because it integrates the judicial exception into a practical application under step 2A prong two.”

Examiner respectfully disagrees because any arguably improvement is directed from the result of performing the abstract idea or the mathematical algorithm, rather than a technological improvement. Furthermore, the claim recites having improved accuracy through precision conversion at the time of data calculation, such limitation is not considered as additional elements as they merely recite an intended result, such limitation does not impart a patentable distinction as they merely state an intention and thus do not integrate the abstract idea into a practical application because they do not impose a limit on the scope of the claim. Furthermore, the claim additionally recites device including at least one processing element and a flexible multiplier. However, the additional elements are recited at high level of generality the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element under step 2A prong two and does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself.

Applicant further asserted on page 14, “applicant submits that this analysis is directly analogous to the analysis provided with respect to example 1 of Example 40… the result data is generated accordingly.”
Examiner respectfully disagrees because Example 40 is different from the instant application and is not comparable. Example 40 recite a combination of additional elements as described in the Example 40 page 11 and the claim as a whole is directed to a particular improvement in collecting traffic data, whereas the instant claim merely recite a device including at least one processing element having a flexible multiplier to perform the abstract idea.
	
In response to applicant’s argument regarding rejection 103 on page 15, “with regard to the allowability of claims 1-14…since independent claim 15 has been amended … includes the limitation of “… determining, via a flexible multiplier of the at least one processing element, whether a multiplication of a weight and an input activation causes an overflow or underflow …” which the Office Action acknowledge that Mellempudi and Madduri fail to explicitly disclose”.
Examiner respectfully disagrees because the primary reasons for indication of allowable subject matter was the limitation in combination of all limitations, wherein the flexible multiplier performs multiplication in a first or second precision according to a mode signal, occurrence of an overflow, and occurrence of an underflow, which is different from what is claimed in claim 15. Accordingly claim 15 is still rejected under 35 U.S.C. 103 (see rejection below).

Claim Objections
Claims 16-20 are objected to because of the following informalities:
Claims 16-20 recite “calculating of a neural processing device” should be “calculating of the neural processing device”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a detection unit" in claim 2. Specification figure 16 [0313, 0315] illustrates the structure of the detection unit.
“a converting module” in claim 9. The specification does not provide sufficient structure to perform the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites limitation “a converting module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 9 recites limitation that invokes 112(f) interpretation, but the specification is devoid of any structure that performs the function in the claim, figure 16 merely illustrates a converting module as a “black box” that convert the weight and the input activation into the first precision. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term “improved accuracy” in claim 15 is a relative term which renders the claim indefinite. The term “improved accuracy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 15 recites the term “improved accuracy”, which renders the claim indefinite because it is unclear what the improved accuracy is being compared to or what constitutes as an improved accuracy. Dependent claims are also rejected for the inheriting the same deficiencies in which claims they depend on.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 9 recites limitation fication fail to provide sufficient structure that performs the function in the claim, figure 16 merely illustrates a converting module as a “black box” that convert the weight and the input activation into the first precision. 
Claim 17 recites “wherein the second precision is represented by symmetric quantization or asymmetric quantization, wherein the symmetric quantization and the asymmetric quantization use at least one symbol, respectively, and each of the at least one symbol has a range of numbers”. Specification [0176-0177] described second precision is two bits, only a total of four cases can be represented, and by quantizing two bits, it is possible to represent more cases of numbers. As described above (see response to argument), It is unclear how quantizing two bits would represent more cases. dependent claim is also rejected for inheriting the same deficiencies in which claim they depend on.
Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Double Patenting
Claims 1-14 of this application is patentably indistinct from claim 1-14 of Application No. 17/655,737. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/655,737 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 1 of application 17/656,631 and claim 1 of co-pending ap[plication 17/655,737 is identical. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 of copending Application No. 17/655,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application comprises the same limitations as the instant claims, and/or more specific and therefore anticipate the examined claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
To demonstrate, Claim 2 of the examined application is compared with claim 2 of the reference application in the following table:
Instant application 17/656,631
Reference application 17/655,737
2.The processing element of claim 1, wherein the flexible multiplier comprises: 
a detection unit configured to check whether an overflow or underflow occurs according to the multiplication calculation of the weight and the input activation and generate a detection result; 
a mode select logic configured to generate a mode selection signal by taking the detection result and mode signal into account; 
at least one first multiplier configured to perform multiplication calculations in the first precision; 
at least one second multiplier configured to perform multiplication calculations in the second precision; and 
a demultiplexer configured to receive the mode selection signal and select one of the at least one first multiplier and the at least one second multiplier to thereby transmit the weight and the input activation.
2. The processing element of claim 1, wherein the flexible multiplier comprises:
a detection unit configured to check whether an overflow or underflow occurs according
to the multiplication calculation of the weight and the input activation and generate a detection result;

a mode select logic configured to generate a mode selection signal by taking the detection
result and the mode signal into account;
a first multiplier configured to perform multiplication calculations in the first precision;
a second multiplier configured to perform multiplication calculations in the second
precision; and
a demultiplexer configured to receive the mode selection signal and select one of the first multiplier and the second multiplier to thereby transmit the weight and the input activation.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 15 recites a method for calculating of a neural processing device. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites determining whether a multiplication of a weight and an input activation causes an overflow or underflow; converting the weight and input activation into a first precision if the overflow or the underflow occurs; maintaining the weight and the input activation in a second precision if the overflow or the underflow does not occur; generating result data by multiplying the weight and the input activation, and generate a subtotal by accumulating the result data. such limitation cover mathematical calculations, relationship, and/or formula, such as determine overflow/underflow, converting data type based on condition and performing multiply and accumulate operation to generate result.(see at least figure 27, step 200, 300, 400, 500). Furthermore, the claim recites converting the weight and the input activation into a first precision if a mode signal selects the first precision and maintaining the weight and input activation in a second precision if the mode signal selects the second precision and the overflow or the underflow does not occur, such limitations, under broadest reasonable interpretation, includes mathematical calculation and relationships, such as determine the occurrence of overflow or underflow and performing mathematical operation based on precision selected, but also cover performance of the steps in the mind. For instance, a mode signal merely comprises a value which may be generated either mentally or manually, i.e. with pen and paper. Moreover, selecting precision may clearly be performed in the mind. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas. Accordingly, the claim recites an abstract idea.
	Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. As described above, the claim recite “a mode signal”, but the limitation as claimed is a further mental or mathematical concept that fails to make the claim any less abstract. The claim additionally recites a neural processing device including at least one processing element and a flexible multiplier of the at least one processing element, such limitations are recited at high level of generality, i.e., as a generic system performing a generic computer function of processing data. Furthermore, the claim recites having improved accuracy through precision conversion at the time of data calculation, such limitation is not considered as additional elements as they merely recite an intended result, such limitation does not impart a patentable distinction as they merely state an intention. Thereby, the additional elements fail to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer components. Therefore judicial exception does not integrate the judicial exception into a practical application. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception using a generic system. Thus, the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amounts to significantly more than the judicial exception itself. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 16 further recites wherein the first precision uses twice as many bits as the second precision, such limitation covers mathematical calculations, relationship, and/or formula, such as determining number of bits of the first precision and second precision. The claim does not recite additional element that would integrate the judicial exception into a practical application under step 2A prong two, and does not provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101. 

Claim 17 further recites wherein the second precision is represented by symmetric quantization or a symmetric quantization, wherein the symmetric quantization and the asymmetric quantization use at least one symbol, respectively, and each of the at least one symbol has a range of numbers. such limitation covers mathematical calculations, relationship, and/or formula, such as quantizing the second precision. The claim does not recite additional element that would integrate the judicial exception into a practical application under step 2A prong two, and does not provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 18 further recites wherein the second precision comprises a first bit representing a sign and a second bit representing a magnitude, such limitation covers mathematical calculations, relationship, and/or formula, such as representation of data format. The claim does not recite additional element that would integrate the judicial exception into a practical application under step 2A prong two, and does not provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 19 further recites dividing the weight and the input data before determining whether the overflow or the underflow occurs, such limitation covers mathematical calculations, relationship, and/or formula, such as dividing bit of data before detection of overflow or underflow. The claim does not recite additional element that would integrate the judicial exception into a practical application under step 2A prong two, and does not provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 20 further recites wherein the generating result data comprises; generating the result data by selecting to perform the first precision and the second precision, such limitation covers the mental processes, such as one of ordinary skills in the art to select between generating result of first precision or second precision. The claim recites additional elements, such as a first multiplier and a second multiplier, however the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of multiplying. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Therefore, the additional elements does not integrate the judicial exception into a practical application under step 2A prong two, and does not provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi (US - 20210072955) in view of Madduri (US – 20200073635)

Regarding claim 15, Mellempudi teaches a method for calculating of a neural processing device, including at least one processing element having improved accuracy through precision conversion at the time of data calculation (Mellempudi, figure 20 the accelerator 1910 comprises conversion logics and systolic array [i.e. at least one processing element] to process data. As illustrated in figure 20, different precision can be performed or converted using conversion logic, thereby resulting in an improved accuracy through precision conversion at the time of data calculation), comprising: converting the weight and input activation into a first precision if a mode signal selects the first precision or if the overflow or the underflow occurs; maintaining the weight and the input activation in a second precision if the mode signal selects the second precision and the overflow or the underflow does not occur (Mellempudi, figure 20, [0249] conversion logics 2012 convert precision of matrix A and matrix B based on the control signal [i.e. a mode signal] from control unit, which enable independent control of data format and precision of matrices A and B. Conversion logics 2012 receives data matrix A and B corresponding to weights and activations. [0195] in CNN input to a convolution layer can be multidimensional array and convolution kernel can be a multidimensional array. [0256] the conversion performs converting from 8b to 16b [i.e. first precision]. Note: Examiner interpreted the control signal [i.e. a mode signal] selects the first precision); generating result data by multiplying the weight and the input activation, and generate a subtotal by accumulating the result data (Mellempudi, figure 23, a 16x16 input block includes 8b elements is divided into two blocks of 16x8 for both matrix A and B. as illustrated in figure 24, blocks A [i.e. inputs] and block B [i.e. weights] are multiplied and accumulated).
Mellempudi further teaches the at least one processing element including a flexible multiplier (Mellempudi, figure20 [0248] accelerator 1910 includes an array 1913 to perform matrix multiplication to perform different precision[i.e. a flexible multiplier]), however, Mellempudi does not teach a method of determining whether a multiplication of a weight and an input activation causes an overflow or underflow
Madduri discloses a method of determining, via a multiplier of at least one processing element, whether a multiplication of packed data source 1 and packed data source 2 causes an overflow or underflow (Madduri, figure 2 illustrates the execution circuitry to perform multiplication operation [i.e. a multiplier of at least one processing element], using block 206 performs the multiplication of fractional operation, and block 214 check for saturation [0047] at block 214 the circuit checks for underflow and/or overflow, when overflow/underflow is detected at block 214, the result be maybe saturated to store maximum value or minimum value as appropriate)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Mellempudi’s array 1913 of figure 20 to include a step of detecting overflow or underflow for a multiplication operation as disclosed in Madduri. This modification would be obvious because both references perform multiplication operation, and having the step of saturation can reduce the severity of an error that can occur when a calculation results in either an overflow or underflow condition. 

Regarding claim 16, the combined system of Mellempudi in view of Madduri disclose the method of calculating of a neural processing device of claim 15, wherein the first precision uses twice as many bits as the second precision (Mellempudi, figures 20 and 23 illustrates matrices A and B having format 8b [i.e. second precision], conversion logic 2012 converts to 16b format [i.e. first precision]. [0252-0256] conversion can be made from any known/existing floating point format (e.g. float32, float16, and bfloat16)

Regarding claim 19, the combined system of Mellempudi in view of Madduri disclose the method of calculating of a neural processing device of claim 15, further comprising: the at least one processing element dividing the weight and the input activation (Mellempudi, [0261] the conversion logic include splicer to divide matrix blocks. Figure 23 illustrates the matrix A and matrix B [i.e. the input activation and weight] are divided) Mellempudi does not teach determining whether the overflow or the underflow occurs. However, Madduri teaches determining whether the overflow or the underflow occurs (Madduri, block 206 performs the multiplication of fractional operation, and block 214 check for saturation [0047] at block 214 the circuit checks for underflow and/or overflow in parallel, when overflow/underflow is detected at block 214, the result be maybe saturated to store maximum value or minimum value as appropriate)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Mellempudi in view of Madduri to include a step of detecting overflow or underflow for a multiplication operation. this modification would be obvious because both reference perform multiplication operation, and having the step of saturation can reduce the severity of an error that can occur when a calculation results in either an overflow or underflow condition. 
As modified, the combined system of Mellempudi in view of Madduri disclose the method of dividing the weight and the input data before determining whether the overflow or the underflow occurs because as shown in Mellempudi figures 23 and 24, the step of dividing happens prior to performing multiplication operation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi in view of Madduri as applied to claim 15 above, and further in view of Sharangpani – US 6108772.

Regarding claim 20, the combined system of Mellempudi in view of Madduri teaches the method for calculating of a neural processing device of claim 15, including generating the result data by multiplying the weight and the input activation, the combined system of Mellempudi in view of Madduri does not teach generating the result data by selecting one of a first multiplier corresponding to the first precision and a second multiplier corresponding to the second precision. However Sharangpani teaches at least one processing element generating the result data by selecting one of a first multiplier corresponding to the first precision and a second multiplier corresponding to the second precision (Sharangpani, figure 1, col 9 line 46-56, the type control TC is input the type control decoder 100 to indicate the precision in which the operation should be carry out and the opcode decoder 105 decodes the opcode OP into an indication of the numerical operation the circuit will perform (for example, multiply). Col 10 line 4-40, based on the precision indication TyC, a single precision multiplier [i.e. first multiplier] or and a double precision multiplier [i.e. a second multiplier] is enabled [i.e. selected] to performing the indicated precision)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the systolic array of the combined system of Mellempudi in view of Madduri to perform multiplication for different precision as disclosed in Sharangpani figure 1. This modification would have been obvious because Mellempudi and Sharangpani discloses method for performing multiplication of different precision based on the control signal, but Mellempudi does not disclose how the multiplication is done, however Sharangpani discloses a system that includes multiple multiplier having corresponding precision and select a corresponding multiplier based on the control signal, furthermore, having multiple multiplier with different precision to perform the operation increases the flexibility of the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764


/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182